Citation Nr: 0021488	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-32 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for pseudofolliculitis 
barbae, eczema of the hands, and perianal dermatitis.  

3.  Entitlement to service connection for shortness of breath 
as a chronic disability resulting from an undiagnosed 
illness.  

4.  Entitlement to service connection for a gastrointestinal 
disorder, upset stomach as a chronic disability resulting 
from an undiagnosed illness.  

5.  Entitlement to service connection for a disorder 
manifested by numbness in the hands and fingers as a chronic 
disability resulting from an undiagnosed illness.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder manifested by headaches and dizziness as a chronic 
disability resulting from an undiagnosed illness.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973 and from November 1990 to May 1991.  According 
to DD Form 214 he served in Southwest Asia from January 20, 
1991 to May 4, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1997, the RO 
denied, in pertinent part, service connection for PTSD; for 
cervicalgia, herniated nucleus pulposus C5-C6, claimed as 
headaches with dizziness and numbness in the hands and 
fingers due to an undiagnosed illness; for shortness of 
breath, claimed as due to an undiagnosed illness; for 
recurrent epistaxis claimed as nosebleeds due to an 
undiagnosed illness; for soft tissue mass, left mandible, 
claimed as due to an undiagnosed illness and for a 
gastrointestinal disorder, upset stomach claimed as due to an 
undiagnosed illness.  The veteran submitted a notice of 
disagreement expressing dissatisfaction with the denial of 
these claims.  A statement of the case was issued in October 
1997 which included all the above referenced issues.  The 
veteran submitted a substantive appeal in November 1997 which 
included all the above referenced issues with the exception 
of the claims of entitlement to service connection for 
recurrent epistaxis claimed as nosebleeds due to an 
undiagnosed illness and for soft tissue mass, left mandible, 
claimed as due to an undiagnosed illness.  As the veteran did 
not perfect his appeal with regard to those issues they are 
not in appellate status.

The RO also denied service connection for pseudofolliculitis 
barbae, eczema of the hands, and perianal dermatitis, claimed 
as due to an undiagnosed illness in the August 1997 rating 
decision.  The veteran's testimony at a local RO hearing 
conducted in June 1998 was construed as a timely notice of 
disagreement with the denial of service connection for these 
skin claims.  After a statement of the case was issued in 
November 1998, the veteran perfected his appeal with the 
submission of his substantive appeal in December 1998.  At 
the time of his September 1999 Travel Board hearing, the 
veteran indicated he was withdrawing the claim of entitlement 
to service connection for pseudofolliculitis barbae, eczema 
of the hands, and perianal dermatitis, due to an undiagnosed 
illness and expressed a desire to have the claim adjudicated 
on the basis of direct service connection.  Such was reduced 
to writing in the form of the official hearing transcript.  
Thus, the Board finds the veteran has withdrawn his claim of 
entitlement to service connection for pseudofolliculitis 
barbae, eczema of the hands, and perianal dermatitis, claimed 
as due to an undiagnosed illness, and the Board will consider 
this matter on a direct basis only, without application of 
the laws pertaining to undiagnosed illnesses.  

By rating decision dated in June 1995, the RO denied the 
claim of entitlement to service connection for headaches and 
dizzy spells as due to an undiagnosed illness.  As noted 
above, the RO adjudicated the claim of entitlement to service 
connection for cervicalgia, herniated nucleus pulposus C5-C6, 
claimed as headaches with dizziness and numbness in the hands 
and fingers due to an undiagnosed illness on the basis of an 
original claim.  In accordance with the United States Court 
of Appeals for Veterans Claims (hereafter "the Court) ruling 
in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  As the issue of entitlement to service connection for 
a disorder manifested by headaches with dizziness claimed as 
due to an undiagnosed illness was adjudicated by RO in June 
1995 and the veteran did not timely appeal the decision, the 
Board will proceed with a determination of whether new and 
material evidence has been submitted to reopen the claim 
denied in June 1995.  The Board will adjudicate the 

claim of entitlement to service connection for a disorder 
manifested by numbness in the hands and fingers, claimed as 
due to an undiagnosed illness on the basis of an original 
claim.  

The RO denied service connection for a gastrointestinal 
disorder in a July 1993 rating decision.  This denial was 
prior to promulgation of regulations that authorized 
compensation for disabilities due to an undiagnosed illness 
lasting six months or longer.  The August 1997 rating 
decision adjudicated the claim of entitlement to service 
connection for a gastrointestinal disorder on the basis of 
the new regulations for undiagnosed illnesses.  The Board 
finds as the new regulations pertaining to undiagnosed 
illnesses provide a different basis of entitlement, the claim 
should be adjudicated as a new claim.   

In a statement received at the RO in January 1996, the 
veteran alleged that he was experiencing aching joints.  He 
further testified at his Travel Board hearing that he thought 
he had submitted a claim pertaining to muscle aches and 
tension.  (T10).  This matter is referred to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995). 

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The claim of entitlement to service connection for 
pseudofolliculitis barbae, eczema of the hands, and perianal 
dermatitis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

3.  The claim of entitlement to service connection for 
shortness of breath as a chronic disability resulting from an 
undiagnosed illness is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

4.  The claim of entitlement to service connection for a 
gastrointestinal disorder, upset stomach as a chronic 
disability resulting from an undiagnosed illness is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation. 

5.  The claim of entitlement to service connection for a 
disorder manifested by numbness in the hands and fingers as a 
chronic disability resulting from an undiagnosed illness is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation. 

6.  The veteran's claim of entitlement to service connection 
for disorder manifested by headaches and dizziness as a 
chronic disability resulting from an undiagnosed illness was 
denied by a final RO decision dated in June 1995.

7.  Evidence submitted since the June 1995 RO determination 
bears directly and substantially upon the issue at hand and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.

8.  The claim of entitlement to service connection for 
disorder manifested by headaches and dizziness as a chronic 
disability resulting from an undiagnosed illness is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  




CONCLUSIONS OF LAW

1.  The claim for service connection for pseudofolliculitis 
barbae, eczema of the hands, and perianal dermatitis, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
shortness of breath as a chronic disability resulting from an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

3.  The claim of entitlement to service connection for a 
gastrointestinal disorder, upset stomach as a chronic 
disability resulting from an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

4.  The claim of entitlement to service connection for a 
disorder manifested by numbness in the hands and fingers as a 
chronic disability resulting from an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 
(May 3, 1999).  

5.  Evidence submitted since the final June 1995 decision 
wherein the RO denied the claim of entitlement to service 
connection for a disorder manifested by headaches and 
dizziness as a chronic disability resulting from an 
undiagnosed illness, is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C. § 
7105(c) (West 1991).

6.  The claim for service connection for a disorder 
manifested by headaches and dizziness as a chronic disability 
resulting from an undiagnosed illness, is well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records from the veteran's first period 
of active duty show no pertinent complaints or findings.  A 
few granulomatous calcifications were seen in the right lower 
lung field on a November 1972 chest X-ray.  No pertinent 
abnormalities were noted on the report of the separation 
examination conducted in November 1972.  

The report of a January 1979 VA examination showed that the 
veteran's skin, respiratory system, digestive system and 
nervous system were all normal.  

The veteran underwent several annual evaluations while a 
member of the Army Reserve.  These records do not include any 
pertinent complaints or findings.  

The service medical records from the veteran's second period 
of active duty show that in April 1991, the veteran indicated 
that he did not have fatigue, rash or skin infection or 
sores, stomach or belly pain.  On a report of a redeployment 
examination dated in April 1991, clinical evaluation of the 
veteran's lungs and skin was normal.  A clinical neurologic 
evaluation was also normal.  No pertinent abnormalities were 
noted.  On the Report of Medical History portion of the 
redeployment examination, the veteran denied, in pertinent 
part, having or ever having had frequent or severe headaches, 
dizziness or fainting spells, skin diseases, shortness of 
breath, frequent indigestion, and stomach trouble.  

The service personnel records show the veteran served in 
Southwest Asia from January 20, 1991 to May 4, 1991.  He did 
not receive any awards or decorations indicative of 
participation in combat.  

On VA form 21-526, received at the RO in August 1992, the 
veteran reported he was treated for headaches from November 
1990 to June 1991 at the 312th Evac Hospital.  

The January 1993 report of a neurology examination reflects 
that the veteran reported he had headaches which began in May 
1991.  He stated that he had the headaches one to two times 
per month.  The headaches were reported as often being 
associated with a dizzy, wobbly feeling.  The pertinent 
diagnosis was episodic headaches, possibly tension headaches 
and a negative neurologic examination.  

A VA general medical examination was also conducted in 
January 1993.  The veteran reported that he had occasional 
gas after eating and may also have an urge for a bowel 
movement.  His weight was stable and his appetite was good.  
Physical examination of the respiratory system was within 
normal limits.  Physical examination of the digestive system 
was not remarkable.  The pertinent diagnosis was occasional 
indigestion but no abnormality found on examination.  

By rating decision dated in June 1995, the RO denied, in 
pertinent part, service connection for headaches and dizzy 
spells as due to an undiagnosed illness.  The RO noted the 
claim was denied as the headaches and dizzy spells were 
determined to result from a known clinical diagnosis of 
possible tension headaches which neither occurred in nor 
caused by service.  The RO also noted that there was no 
medical evidence showing treatment of the disorder for a 
continuous period of six months or more.  The veteran was 
informed of the rating decision and of his procedural and 
appellate rights via correspondence dated in the same month.  
He did not appeal the denial of service connection for 
headaches and dizzy spells as due to an undiagnosed illness 
and the decision became final in June 1996.  

A Persian Gulf War registry examination was conducted in 
November 1995.  The veteran complained of experiencing 
headaches once or twice per week and dizzy spells which were 
not related to changes in position.  He reported he 
experienced muscle spasms after his headaches.  He also 
indicated that he had blood in his shorts after walking one 
mile.  He reported feeling tired all the time and a lack of 
energy.  The veteran indicated that he did not smoke at the 
time of the examination but had started smoking in 1970-1971.  
Physical examination of the lungs revealed that they were 
clear of wheezes, rales and rhonchi.  Physical examination of 
the neurological system revealed no gross deficits.  Physical 
examination of the skin revealed that it was intact.  
Constipation was noted.    

Private treatment records were associated with the claims 
file in August 1995.  The records dated from April 1992 to 
September 1992 show treatment for hair loss.  

In a VA outpatient treatment record dated in December 1995 it 
was reported that the veteran had presented with papules on 
his face which had been present for several years and that he 
also complained of scales on his hands.  Examination revealed 
papules in the beard area on the left and a small amount of 
scale and erythema of the left hand.  The assessments were 
pseudofolliculitis barbae and hand eczema.  A January 1996 
MRI of the head was interpreted as revealing no structural 
abnormality.  The veteran complained of headaches in February 
1996.  

A March 1996 VA X-ray of the cervical spine was interpreted 
as being a normal study.  A clinical record dated in March 
1996 shows that the veteran was being sent for an MRI of the 
cervical spine due to complaints of neck pain with numbness 
in his left hand.  Another record dated in March 1996 notes 
that the veteran had been having numbness in his left hand 
for approximately one month.  He also had left sided neck 
pain upon rotation.  An MRI of the cervical spine was 
conducted by VA in April 1996.  In the clinical history 
portion of the examination report, it was noted that the 
veteran had neck pain with numbness in the left hand.  The 
impression from the examination was herniated disc at C5-6 
causing bilateral neural foramen stenosis and also neural 
foramen stenosis on the left at C3-4 and C6-7.  An August 
1996 record notes that the veteran still experienced numbness 
in his hands.  A VA clinical record dated in November 1996 
indicates that he was continuing to experience moderately 
severity headaches.

In a statement from the veteran received at the RO in 
November 1996, he reported that he had had to sleep in a tent 
with heaters that burned diesel fuel.  He also stated that he 
had to take many days off from work but did not explain why.   

Private treatment records dated from July 1991 to August 1995 
appear to have been associated with the claims file in 
November 1996.  They reflect that in July 1991 it was noted 
that the veteran had a "remarkably vague/ill-defined" 
complaint of intermittent headaches and dizzy spells which 
had been present since he returned from the Persian Gulf in 
May of 1991.  The headaches were described as  resembling " 
'pins' " sticking in the top of his head and he was "wholly 
unable" to characterize the dizzy spells.  Following a 
general physical examination, the relevant diagnosis was " 
'Headaches', 'dizzy spells', by history-etiology 
undetermined."  When the veteran was given a general 
physical examination in April 1992 the only finding in regard 
to his skin was a spot of alopecia on the scalp.  In an April 
1992 clinical record it was noted that examination of the 
skin revealed a spot of alopecia.  He was seen by a 
dermatologist in May 1992 when the diagnostic impressions 
were alopecia, skin tags, tattoo, and post inflammatory 
hyperpigmentation. Over the next several months he was 
treated for hair loss, with no other skin problems noted.  In 
July 1992, he complained of intermittent dizziness.  The 
pertinent impression was disorder of equilibrium by history.  

The private medical records also reveal that in June 1993, 
when the veteran was seen for an ear complaint it was noted 
that he was a smoker.  When he was seen for a sore threat in 
August 1993 his lung fields were clear.  In August 1993, the 
veteran also sought treatment for a sore rib.  He related 
some old trauma due to a motor cycle accident.  The veteran 
denied having rashes or any particular gastrointestinal 
problems and examination showed clear lung fields, no 
abdominal abnormalities, and no skin lesions.  In December 
1994, he complained of perianal pruritus and itching which 
had been present for a week or two.  He reportedly had noted 
a lot of perspiration in that area and a little constipation.  
He denied a history of gastrointestinal problems.  Abdominal 
and rectal examination revealed no abnormalities including 
any perianal rashes. The assessment was perianal pruritus.  
In January 1995, the veteran again complained of perianal 
discomfort.  Examination revealed a "little bit "of 
perirectal erythema.   The assessment was probable perianal 
dermatitis.  Medication was prescribed.  In February 1995, he 
reported that his rash was essentially resolved.  Examination 
revealed no evidence of any perianal rashes.  The assessment 
was resolved perianal dermatitis.  The veteran was seen in 
July 1995 for a complete physical, at which time it was noted 
that he was a Desert Storm veteran and had had intermittent 
headaches.  In August 1995, the veteran was noted to have 
skin tags on his neck and face and a scaly patch on the left 
thumb which "comes and goes."  He wondered whether this 
could be the result of service in Desert Storm.  The 
assessment was skin tags and mild dermatitis of the hands.  

A VA outpatient treatment record dated in February 1997, 
shows that the veteran was complaining of headaches in the 
left temporal area and acne.  It was noted that he had been 
diagnosed with tension headaches.

The veteran has submitted newspaper articles pertaining to 
Persian Gulf War claims.  The veteran was not mentioned in 
the articles.  

The veteran has submitted a printout of his absences from 
work since 01/01/95.  The record shows that the veteran was 
absent almost 80 times between January 1, 1995 and September 
17, 1996.  Coded information is provided next to each absence 
and appears to reflect sick leave, vacation leave, and 
military leave along with other reasons for absences.  

The veteran was afforded a VA examination for respiratory 
manifestations of diseases of other systems in March 1997.  
It was noted that he had been exposed to several sand storms 
while serving in Saudi Arabia and that during the past three 
and a half years he had developed shortness of breath, 
especially with exertion, which coincided with an undiagnosed 
condition of generalized muscle aching.  He denied pain with 
respiration.  Physical examination revealed that the chest 
was of normal contour and the lungs were clear to 
auscultation and percussion.  Fremitus was normal.  The 
diagnosis was respiratory manifestations of undiagnosed 
muscular disease.  

VA pulmonary function tests conducted in March 1997 showed 
normal spirometry.  Premedication Forced Expiratory Volume in 
One Second (FEV-1) was determined to be 80 percent of the 
predicted amount.  The ration of Forced Expiratory Volume in 
One Second to Forced Vital Capacity (FEV-1/FVC) and Diffusion 
Capacity of the Lung for Carbon Monoxide by the single breath 
method (DLCO(SB) were not reported.  The veteran's 
understanding of the test was good and his cooperation was 
fair to good.  The examiner noted the veteran appeared to try 
to cough throughout the testing.  The interpretation of the 
results was that the premedication testing revealed normal 
spirometry.  A March 1997 VA chest X-ray was normal.  Under 
clinical history, it was noted the veteran had shortness of 
breath on exertion.  

It was noted on a March 1997 VA muscles examination that the 
veteran complained of developing painful muscles in his 
thighs, arms and neck.  Physical examination revealed no 
tissue loss.  Muscle strength was good in all extremities.  
It was noted the veteran complained of pain in his muscles 
but strength testing did not seem to make the pain worse.  
The diagnosis was generalized muscle pain with unspecified 
diagnosis.  It was recommended that EMG testing of the 
muscles be conducted.  

The report of a March 1997 VA cranial nerves examination 
includes the notation the veteran was alleging memory loss.  
The veteran's main complaint was difficulties with his 
memory.  It was noted that he had a variety of muscle aches 
and headaches.  The headaches had begun three to four years 
prior to the examination.  He reported that he was free from 
headaches two out of every seven days.  It was noted that 
superficial sensation in all extremities was good and clasped 
hand strength was good.  A slight asymmetry near the angle of 
the jaw was noted with the left side protruding more than the 
right.  The pertinent diagnoses were headaches of an unknown 
cause with associated left facial asymmetry of an unknown 
etiology and negative neurological examination.  

An April 1997 VA chest X-ray was normal.  Under the heading 
of clinical history, it was noted that the veteran had 
shortness of breath on exertion.  

A June 1997 VA upper gastrointestinal series resulted in an 
impression of diminished clearing of the esophagus with 
decreased motility and a small sliding hiatal hernia with 
gastroesophageal reflux.  Spasticity was observed within the 
duodenal bulb with no definite evidence of an ulcer.  
Clinical history was noted as heartburn which was not 
relieved by antacid.  

A June 1997 VA clinical record noted that the veteran had 
heartburn, which was not relived by antacids.  Another record 
dated in June 1997 reflects that the veteran had returned for 
the results of his upper gastrointestinal series and hiatal 
hernia.  In November 1997, he reported that he had continuous 
headaches and that he felt as if he lost his balance every 
other day due to dizziness.  

A VA outpatient treatment record dated in November 1991 was 
associated with the claims file in November 1997.  It was 
reported that the veteran had pseudofolliculitis barbae.  
Physical examination revealed numerous follicuarly based 
papules and post inflammatory hyperpigmentation of the lower 
bilateral cheeks.  The assessment was pseudofolliculitis 
barbae.  

In an outpatient treatment record dated in November 1997, the 
veteran complained of headaches and a loss of balance due to 
dizziness.  A December 1997 Computerized Tomography (CT) 
examination of the veteran's head was interpreted as being 
negative.  Under clinical history, it was noted that the he 
had headaches and dizzy spells.  The pertinent assessment was 
dizzy spells and headache.  When he was seen in March 1998 he 
reported that he had daily headaches involving the left side 
of his head and neck.  The assessment which was "Probable 
cervicogenic headache."  It was suggested that the veteran 
be evaluated for cervical disc disease.  Later in March 1998, 
he complained of headaches and pain in the left upper 
quadrant, reporting that he had a gassy, bloated feeling 
which had been present for three months and had been 
increasing in severity.  Physical examination revealed pain 
on palpation of the abdomen.  A March 1998 VA barium enema 
examination revealed a probability of at least two polyps, 
including one in the sigmoid colon and one in the colon just 
proximal to the splenic flexure.  Under the heading clinical 
history, it was noted that the veteran had rectal bleeding 
and abdominal pain.  

The transcript of a June 1998 RO hearing shows the veteran 
testified that he had headaches almost every day, which were 
on the left side, up and down the neck area.  He also 
reported that he had a tingling sensation in both hands and 
the fingers and that he could not hold an object in his hands 
for long periods of time.  (T6).  He reported that the left 
hand was worse than the right and that had weakness in his 
hands.  (T7).  With regard to his claim of shortness of 
breath, the veteran opined that this was due to sleeping in 
tents with kerosene heaters.  He also reported having been 
exposed to smoke from burning waste.  He also reported that 
the shortness of breath was related to slight activity and 
walking and that he had coughing spells.  (T8).  
Additionally, the veteran testified that he experienced an 
ache in his stomach reportedly diagnosed as reflux.  (T9).  
He also stated that he had a skin problem on his face which 
had been increasing and that he did not have any skin 
problems prior to his service in the Persian Gulf.  (T11).  

In 1998 the RO attempted to obtain records of a Persian Gulf 
War examination that the veteran reported having undergone at 
Womack Army Hospital in 1995.  The records could not be 
obtained.  

The veteran also testified at a Travel Board hearing in 
September 1999.  At that time he indicated that he was just 
claiming the skin disorders as having been incurred in 
service inasmuch as they had been diagnosed as 
pseudofolliculitis barbae, eczema of the hands, and perianal 
dermatitis due to active duty and thus were not undiagnosed 
illnesses.  Transcript (T.) 5.  He testified that he first 
had problems with his facial skin in 1973.  When it was noted 
that the veteran had been separated from service in February 
1973, he testified that he could not say when he became aware 
of his skin condition and that he did not know the date. 
(T5).  He testified that the problem had increased in 
severity in the preceding eight years and that he first had 
skin problems with his hands after he left Saudi Arabia.  
(T6).  His hand problem was intermittent and sometimes did 
not return for six months.  (T8).  He testified that he 
developed perianal dermatitis while serving in the Persian 
Gulf, which he believed was due to a lack of proper shower 
facilities, and that the problem manifested itself when 
walking or exercising.  The veteran attributed his shortness 
of breath to the fact that he had to sleep in tents which 
were heated by kerosene heaters that put out a lot of smoke.  
He also testified that he used to smoke but quit due to 
health concerns.  He reported that he first noticed shortness 
of breath upon his return from the Persian Gulf.  (T17).  The 
veteran further testified that he had no stomach problems 
prior to serving in the Persian Gulf and that he believed the 
food he ate there caused his problem.  He reported that the 
stomach problem he was claiming was manifested by monthly or 
less frequent episodes of excessive saliva and a nauseous 
feeling when eating, and that he had been informed he had 
acid reflux.  (T. 21, 22).  

At the hearing the veteran also testified that he had pain in 
the left side of his neck that radiated down the left arm; 
that his left hand felt numb and tingly; and that he had been 
informed he had problems with the 5th and 6th vertebrae.  He 
stated that he did not injure his neck during active duty and 
that he did not have neck problems prior to his service in 
Operation Desert Storm(T26, 28).  The veteran testified that 
he had headaches ever since his return from Operation Desert 
Storm, that they occurred two or three times weekly, and that 
he might have been told that his headaches and arm and neck 
pain were related to his herniated disc by his personal 
physician.  He also indicated that he was reluctant to 
complain fully to his private doctors as he was concerned 
that his medical problems might adversely affect his 
employment.  (T. 27).  

A March 1999 outpatient treatment record, submitted at the 
time of the September 1999 hearing, shows that the veteran 
was receiving follow-up treatment for pseudofolliculitis 
barbae.  The veteran also submitted photographs taken during 
Operation Desert Storm.  The veteran waived the RO's initial 
consideration of the evidence.  

Direct service connection criteria

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period.  Id. at 496-97.  However, medical 
evidence is required to demonstrate a relationship between 
the present disability and the demonstrated continuity of 
symptomatology unless such a relationship is one as to which 
a lay person's observation is competent.  Id. at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Persian Gulf Criteria

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3)	For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4) A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology is similar.  (5) A disability referred to in 
this section shall be considered service- connected for 
purposes of all laws of the United States.  (b) For the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving the skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  (c) Compensation shall not be paid 
under this section: (1) if there is affirmative evidence that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  (d) For purposes of this section: (1) the term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (1999).

New and Material Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).  The 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C. §  4005); 38 C.F.R. § 19.153 
(1978) § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court")" 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Service connection for pseudofolliculitis 
barbae, 
eczema of the hands and perianal 
dermatitis.  

Analysis

The veteran's service medical records show no evidence of 
pseudofolliculitis barbae, eczema of the hands or perianal 
dermatitis.  Although the veteran has testified that he first 
had problems with pseudofolliculitis barbae in approximately 
1973, his skin was normal at the time of a January 1979 VA 
examination.  When he underwent a "redeployment" physical 
examination in April 1991, his skin was again noted to be 
normal and he denied having or having had any skin diseases.  
In another medical history report completed at that time the 
veteran denied having any rash, skin infection or sores.  The 
initial medical evidence of pseudofolliculitis barbae was in 
November 1991.  At that time there was no reference to the 
veteran's military service.  After that, there was no 
notation of pseudofolliculitis until December 1995, when it 
was reported that the veteran presented with papules on his 
face that had been present for several years.  
Psuedofolliculitis barbae was not noted in the numerous 
private medical record entries in 1992 when the veteran was 
seeing a dermatologist for hair loss or on VA examination in 
January 1993.  Additionally, none of the medical evidence 
contains an opinion linking pseudofolliculitis barbae to 
either period of active service and it does not otherwise 
show that the current pseudofolliculitis barbae had its onset 
during or is related to the veteran's military service.  

In regard to eczema of the hands, the initial medical 
evidence of a skin disorder of the hand reflects that a scaly 
patch on the left thumb, described as intermittent, was 
noticed in August 1995 and assessed as mild dermatitis.  In 
December 1995, when the veteran reported scaling on his hand, 
the assessment was eczema.  Thus, the evidence first 
documents a skin condition of the hand was several years 
after service and there is no medical evidence or opinion 
linking eczema/dermatitis to the veteran's military service.   

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In that regard, although 
the veteran testified that he had skin problems during 
service and he is competent to relate observable symptoms, he 
is not competent to provide a diagnosis of such symptoms or 
to provide a medical nexus between any in-service skin 
problems and current ones.  See Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness).  

The only evidence of record linking a current skin disorder 
to service is the veteran's own allegations and testimony.  
As noted, he is competent to report he had skin symptoms 
during active duty, but he is not competent to provide a 
diagnosis of any such condition and he is not competent to 
establish the etiology of his current skin disorders.  The 
Court has held a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, the veteran's claim must be denied as not 
well-grounded as there is no medical evidence of record 
linking pseudofolliculitis barbae, eczema of the hands and/or 
perianal dermatitis to active duty in any way.  

The veteran has not identified any medical evidence that has 
not been submitted or obtained that will support a well-
grounded claim of entitlement to service connection for 
pseudofolliculitis barbae, eczema of the hands and perianal 
dermatitis.  Although he testified in June 1998 that he had 
received treatment from a Dr. Jorizzo for pseudofolliculitis 
barbae, Dr. Jorizzo does not appear to have signed any 
medical records in the claims file, although not all 
signatures are entirely legible.  However, as the veteran has 
not indicated that Dr. Jorizzo opined that the facial rash is 
related to service or that his records would otherwise well 
ground the claim, the case need not be remanded for the 
records.  When there is no showing of the relevance of 
outstanding records, there is no duty to assist.  See Counts 
v. Brown, 6 Vet. App. 473 (1994).  

The VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


II.  Service connection for shortness of 
breath as a chronic disability resulting 
from an undiagnosed illness.  

Analysis

The evidence shows that the veteran had active military 
service in the Southwest Asia theater of operations during 
the during Operation Desert Storm as shown by the service 
personnel records.  

The service medical records reflect no complaints of 
shortness of breath and no findings of any lung disorders.  
The veteran specifically denied shortness of breath on a 
Report of Medical History completed in April 1991, prior to 
his release from active duty.  Additionally, the veteran did 
not mention shortness of breath or any respiratory problems 
on the initial post-Gulf War claim, filed in August 1992.  In 
fact, he first mentioned shortness of breath in a claim filed 
in 1996.  

Private medical records show that no breathing complaints 
were noted and no respiratory abnormalities were found when 
the veteran was seen for a variety of medical complaints from 
1991 to 1995, and the veteran's chest was clear when he was 
given a Persian Gulf examination in 1995.  At that time a 
problem list was prepared but it did not include any 
reference to breathing problems.  When the veteran was given 
a VA examination in March 1997 he reported having developed 
shortness of breath over the past three and a half years.  
However, on examination there were no abnormal findings noted 
and pulmonary function tests were interpreted as showing 
"normal spirometry."  

Thus, the evidence indicates initial breathing problems 
subsequent to service and there is no medical evidence or 
opinion showing the onset of such during service.  The 
evidence, while not objectively documenting any respiratory 
abnormalities, arguably supports a finding of respiratory 
manifestations due to an undiagnosed muscular disorder.  
Therefore, it must be determined whether there is competent 
evidence of a compensably manifested respiratory condition so 
as to fall within the parameters for presumptive service 
connection.  The rating criteria for a 10 percent rating for 
various diseases of the trachea and bronchi are essentially 
the same for chronic bronchitis (Diagnostic Code 6600), 
bronchial asthma (Diagnostic Code 6602), pulmonary emphysema 
(Diagnostic Code 6603) and chronic obstructive pulmonary 
disease (Diagnostic Code 6604).  Under these Diagnostic 
Codes, when pulmonary function tests show that FEV-1 is 71 to 
80 percent of the predicted value, or FEV-1/FVC is 71 to 80 
percent, or DLCO (SB) is 66 to 80 percent of the predicted 
value then a 10% disability evaluation is warranted.  
However, these criteria are based on post-bronchodilator 
pulmonary function results, that is after medication has been 
administered to improve breathing.  The veteran was tested 
without a bronchodilator and the results were interpreted as 
being normal by a competent medical professional.  
Additionally, there is no evidence that the veteran uses 
inhalational or oral bronchodilator therapy intermittently.  
Thus, the competent evidence does not show that the 
requirements for a compensable rating are met for presumptive 
service connection.  Lacking competent evidence that a 
current respiratory condition had its onset during service or 
is otherwise related to service and without evidence that any 
current undiagnosed respiratory condition is compensably 
manifested, the claim for service connection is not well 
grounded.  


III.  Service connection for a 
gastrointestinal disorder, upset stomach, 
as a chronic disability resulting from an 
undiagnosed illness.  

Analysis

As noted above, the veteran served in Southwest Asia during 
the Persian Gulf War.  He has testified he experienced 
stomach symptomatology which he attributes to his service 
during the Persian Gulf War.  The veteran is competent to 
report he 



experienced stomach symptoms while on active duty.  See 
Harvey, 6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (lay testimony is competent only 
when it regards features or symptoms of injury or illness).  
However there is competent evidence of record showing the 
veteran's gastrointestinal complaints were due to a hiatal 
hernia and gastroesophageal reflux disease which are known 
clinical diagnoses.  Clinical records dated in June 1997, 
several years after the veteran's active service, indicate 
that he sought treatment at that time for heartburn.  An 
upper gastrointestinal examination was conducted the same 
month and included a diagnosis of diminished clearing of the 
esophagus with decreased motility and a small sliding hiatal 
hernia with gastroesophageal reflux.  In March 1998, the 
veteran sought treatment for a gassy bloated feeling and a 
barium enema examination resulted in an impression of a 
probability of at least two polyps.  The report of this 
examination noted that the veteran had a clinical history of 
rectal bleeding and abdominal pain.  There is no competent 
evidence of record showing that the veteran's 
gastrointestinal complaints were the result of an undiagnosed 
illness or are otherwise related to service.  

The only evidence of tending to link the veteran's 
gastrointestinal symptomatology to an undiagnosed illness is 
the veteran's own allegations and testimony.  However, as a 
lay person he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

There is nothing to indicate that the veteran, who is not a 
medical professional, is capable of providing a nexus opinion 
relating his reported symptoms to an undiagnosed illness, as 
opposed to a clinically diagnosed condition.  Although he 
performed duties in a military hospital during Operation 
Desert Storm, reportedly including triage duties, there is no 
evidence demonstrating that he is qualified to diagnose 
complex medical disorders. 




Service connection for a disorder manifested by 
numbness in the hands and fingers as a chronic 
disability resulting from an undiagnosed illness.

Analysis

As previously noted the veteran served in Southwest Asia 
during the Persian Gulf War.  The veteran has reported that 
he experienced numbness in his hands, which he is competent 
to report.  See Harvey, 6 Vet. App. at 393; see also Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  However, there is competent evidence of record 
showing that such is attributable to known clinical 
diagnoses.  VA clinical records dated in March 1996 
demonstrate that the veteran was seeking treatment at that 
time with complaints of neck pain and numbness in the left 
hand.  In April 1996 an MRI showed findings of a herniated 
disc at C5-6 causing bilateral neural foramen stenosis as 
well as a neural foramen stenosis on the left at C3-4 and C6-
7.  These are known clinical diagnoses.  The MRI report 
specifically referenced that the veteran was experiencing 
neck pain with numbness sensation in the left hand.  There is 
no competent evidence that these symptoms are related to or 
manifestations of a chronic undiagnosed illness.  As 
discussed above, the veteran is not shown to be qualified to 
provide a nexus opinion relating his reported symptoms to an 
undiagnosed illness, as opposed to a clinically diagnosed 
condition.  

Whether new and material evidence has 
been submitted to reopen a claim of 
service connection for a disorder 
manifested by headaches and dizziness 
resulting from an undiagnosed illness.

Analysis

As the veteran did not appeal the RO's June 1995 decision 
denying service connection for headaches and dizzy spells 
claimed as due to an undiagnosed illness, that determination 
became final.  38 U.S.C. § 7105(c) (West 1991).  The RO 
denied the claim as the headaches and dizzy spells were 
determined to result from a known clinical diagnosis of 
possible tension headaches which neither occurred in nor was 
caused by service.  The RO also noted that there was no 
medical evidence showing treatment of the disorder for a 
continuous period of six months or more.  

Associated with the claims file subsequent to the June 1995 
rating decision is the report of a March 1997 VA cranial 
nerves examination which resulted in a diagnosis of headaches 
of an unknown cause with associated left facial asymmetry of 
an unknown etiology.  Although a February 1997 outpatient 
record indicates that the veteran's left sided headaches had 
been diagnosed as tension headaches and a March 1998 clinic 
record notes that his headaches were probably cervicogenic, 
the Board finds that the March 1997 examination report is 
sufficient to reopen the claim.  Inasmuch as the veteran's 
claimed dizziness has been associated with the headaches that 
aspect of the claim is also deemed reopened even though the 
dizziness was not specifically mentioned in the March 1997 
diagnosis.  The March 1997 examination report, which was not 
of record at the time of the June 1995 rating decision, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

As the Board has determined that new and material evidence 
has been submitted to reopen the claim of service connection 
for a disorder manifested by dizziness and headaches claimed 
as due to an undiagnosed illness, it must next be determined 
whether, based upon all the evidence and presuming its 
credibility, the reopened claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

The Board finds that the claim of entitlement to service 
connection for a disorder manifested by dizziness and 
headaches as a chronic disability resulting from an 
undiagnosed illness is well grounded.  

The veteran's service medical records reflect that he denied 
having or having had frequent or severe headache and 
dizziness on a medical history questionnaire he prepared in 
April 1991. Also, he has given some inconsistent reports as 
to the onset of headaches, but has stated that he has had 
headaches and dizziness since his return from the Persian 
Gulf and in his claim filed in August 1992 he claimed 
headaches and dizzy spells, reporting that he had been 
treated for headaches during his active service.  He is 
competent to offer such information.  There are clinical 
records showing the veteran has sought treatment for 
headaches and dizziness and on the January 1993 VA 
examination he reported headaches with associated dizzy 
spells.  Finally, there is some evidence that links headaches 
to an undiagnosed illness in the form of the diagnosis 
included on the March 1997 VA cranial nerves examination.  
This examination resulted in a diagnosis of headaches of an 
unknown cause with associated left facial asymmetry of an 
unknown etiology.  

Based on the above, the Board finds that the reopened claim 
of entitlement to service connection for a disorder 
manifested by headaches and dizziness as a chronic disability 
resulting from an undiagnosed illness is well grounded.  
However, additional evidentiary development is required in 
order to further adjudicate the claim.  Such additional 
development is addressed in the remand portion of this 
decision.  


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae, eczema of the hands, and perianal dermatitis is 
denied.  

The claim of entitlement to service connection for shortness 
of breath as a chronic disability resulting from an 
undiagnosed illness is denied.  

The claim of entitlement to service connection for a 
gastrointestinal disorder, upset stomach, as a chronic 
disability resulting from an undiagnosed illness is denied.  

The claim of entitlement to service connection for a disorder 
manifested by numbness in the hands and fingers as a chronic 
disability resulting from an undiagnosed illness is denied.  

The veteran has submitted new and material evidence to reopen 
the claim of entitlement to service connection for a disorder 
manifested by headaches and dizziness as a chronic disability 
resulting from an undiagnosed illness and the claim is 
reopened.  

The claim of entitlement to service connection for a disorder 
manifested by headaches and dizziness as a chronic disability 
resulting from an undiagnosed illness is well grounded.  To 
this extent the appeal is granted.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
PTSD.  At the time of his September 1999 Travel Board hearing 
he testified that he had been receiving treatment for PTSD 
from Dr. Fruit, a VA clinical psychologist.  Although there 
are some treatment records from Dr. Fruit associated with the 
claims file, they are dated only through April of 1998.  The 
veteran has further testified that Dr. Fruit had made him 
aware that he has PTSD.  Because these records are putatively 
relevant to the inquiry under consideration, and they are in 
the possession of a government agency, they must be obtained 
upon remand.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992); see Lind v. Principi, 3 Vet. App. 493,494 (1992).  

As noted above, the Board has reopened and found well 
grounded the claim of service connection for a disorder 
manifested by headaches and dizziness due to an undiagnosed 
illness.  In that regard, the report of March 1997 VA cranial 
nerves examination includes a diagnosis of headaches of an 
unknown cause with associated left facial asymmetry of an 
unknown etiology.  The Board notes, however, other medical 
evidence attributing headaches to other causes, including a 
January 1993 VA neurology examination report which reflects a 
diagnosis of episodic headaches, possible tension; a February 
1997 VA clinical record noting that the veteran had been 
diagnosed with tension headaches; and a March 1998 VA 
clinical record which reflects an assessment of "Probable 
cervicogenic headache."  Thus, the Board finds that a VA 
examination is required in light of the conflicting evidence 
regarding the etiology of any headaches and associated dizzy 
spells.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated or evaluated him for 
psychiatric problems or for headaches and 
dizziness.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file legible 
copies of all relevant medical records 
from all sources identified whose records 
have not previously been secured.  

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment records to include the 
treatment records from Dr. Fruit who is 
located at the VA Medical Center 
Salisbury Satellite Clinic.  

3.  With regard to the PTSD claim, if, 
and only if, after the above development 
is completed and the RO receives 
treatment records that include a 
diagnosis of PTSD related to service, 
then the RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  If the 
record does not contain a medical 
diagnosis of PTSD the development 
outlined below in respect to that claimed 
disability need not be undertaken. 

4.  If there is a diagnosis of PTSD of 
record and after the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO should request a copy of any 
service personnel records not currently 
on file.  After the records are 
associated with the claim file, the RO 
must review the claims file and prepare a 
summary of the claimed stressor(s) based 
on review of all pertinent documents and 
the veteran's statements and testimony 
regarding stressors.  

This summary, all available service 
records, the veteran's DD Form 214, and 
all other supporting documents regarding 
the veteran's claimed stressor(s), should 
be submitted to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150.  USASCRUR 
should be informed of the unit which the 
veteran was attached to while serving in 
the Persian Gulf War.  

The USASCRUR should be requested to 
verify the occurrence of the claimed 
stressor incident(s) and any indication 
of the veteran's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.  
The USASCRUR must be asked to respond, 
either in the affirmative or in the 
negative, as to the verification of the 
occurrence of each of the veteran's 
claimed in-service stressors.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
satisfactorily establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 5, the veteran 
should be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined him, in order to 
determine whether he has PTSD and, if so, 
its etiology.  Any special studies or 
tests deemed necessary by the psychiatric 
examiners, such as psychological testing 
and evaluation, should be accomplished.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the examination(s) 
and the examination report(s) must be 
annotated in this regard.  

With regard to PTSD, the RO must specify 
for the examiners the stressor(s) that it 
has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant has service related 
PTSD.  The examiners should report all 
Axis I and II diagnoses present, if any, 
discuss any psychosocial stressors, and 
resolve any conflicts found between their 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  
If a diagnosis of PTSD is made, the 
examiner(s) should specify;

(a) whether the alleged stressor(s) found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 




(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  

The examination report(s) should include 
the complete rationale for all opinions 
expressed.  

7.  The veteran should be afforded a 
comprehensive examination by a medical 
doctor, preferably a neurologist, with 
regard to his claim concerning a disorder 
manifested by headaches and dizziness as 
chronic disabilities resulting from 
undiagnosed illness.  The examination 
should be conducted in accordance with 
any relevant guidelines, which should be 
provided by the RO.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  At 
the RO's option the veteran may be 
examined by a board of physicians.  

(a) The examiner should note and detail 
the veteran's reported symptoms.    

(b) The examiner should specifically 
determine whether there are objective 
indications of headaches and dizziness.  
If so, the examiner should express an 
opinion as to the likely etiology of the 
headaches and dizziness, to include 
whether they are tension 
headaches/dizziness, migraine headaches, 
due to cervical spine disability, 
attributable to some other known 
illness/diagnosis or due to some 
undiagnosed illness related to the 
veteran's service in the Persian Gulf.  
In considering the above, 


the examiner may base any opinion on 
likelihood -that is, whether it is at 
least as likely as not. 

(c) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the claims of entitlement to 
service connection for PTSD, and a 
disorder manifested by headaches and 
dizziness claimed as due to an 
undiagnosed illness.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board 






for final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 



